
	
		II
		112th CONGRESS
		1st Session
		S. 1803
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to limit Federal regulation of
		  nuisance dust in areas in which that dust is regulated under State, tribal, or
		  local law, to establish a prohibition against revising any national ambient air
		  quality standard applicable to nuisance dust, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Guarantee of Sensible
			 Treatment of Farm Dust Act of 2011.
		2.Regulation of
			 nuisance dust primarily by State, tribal, and local governmentsPart A of title I of the Clean Air Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the following:
			
				132.Regulation of
				nuisance dust primarily by State, tribal, and local governments
					(a)Definition of
				nuisance dustIn this
				section, the term nuisance dust means particulate matter—
						(1)generated from
				natural sources, unpaved roads, agricultural activities, earth moving, or other
				activities typically conducted in rural areas; or
						(2)consisting primarily of soil, windblown
				dust, or other natural or biological materials, or some combination of those
				materials.
						(b)ApplicabilityExcept as provided in subsection (c), this
				Act does not apply to, and references in this Act to particulate matter are
				deemed to exclude, nuisance dust.
					(c)ExceptionSubsection (b) does not apply with respect
				to any geographical area in which nuisance dust is not regulated under State,
				tribal, or local law to the extent that the Administrator finds that—
						(1)nuisance dust (or any subcategory of
				nuisance dust) causes substantial adverse public health and welfare effects at
				ambient concentrations; and
						(2)the benefits of applying standards and
				other requirements of this Act to nuisance dust (or such a subcategory of
				nuisance dust) outweigh the costs (including local and regional economic and
				employment impacts) of applying those standards and other requirements to
				nuisance dust (or such a
				subcategory).
						.
		3.Permanent prohibition
			 against revising any national ambient air quality standard applicable to
			 nuisance dustAfter the date
			 of the enactment of this Act, the Administrator of the Environmental Protection
			 Agency may not propose, finalize, implement, or enforce any regulation revising
			 the national primary ambient air quality standard or the national secondary
			 ambient air quality standard applicable to nuisance dust with an aerodynamic
			 diameter greater than 2.5 micrometers under section 109 of the Clean Air Act
			 (42 U.S.C. 7409).
		
